Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits.  Claims 1, 4, 6-7, 9, 10, 12-14, and 16-17, as amended, are currently pending and have been considered below. Claims 2, 5, 8, 11, and 15, as previously filed, are currently pending. Claim 3 has been canceled. 
Response to Amendment
Claims 1-2, and 4-17 remain pending.
Objection to the specification has been withdrawn.
The 112(b) rejection has been withdrawn.
The 112(f) interpretation has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis - Step 1
Claims 1-2, and 4-11 are directed to a method (i.e. process), and claims 12-17 are directed to a device or computer product (i.e. article of manufacture). Therefore, claims 1-17 are all within at least one of the four statutory categories.

Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites:
A method for considering driving time periods for automated driving in a first digital appointment calendar comprising appointments, wherein the method comprises the steps: 
detecting a driving requirement for a person;
on the basis of the detected driving requirement, planning a journey of this person with a motor vehicle which is configured for automated driving;
determining one or more driving sections for automated driving;
on the basis of the one or more determined driving sections for automated driving, specifying one or more driving time periods for automated driving; and
embedding the one or more driving time periods for automated driving in the first digital appointment calendar.
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretations, the limitations cover performance of the human mind (i.e. determining and planning). A person could determine the necessary requirements for a journey, based on their own calendar. The person could then plan out the route, designating sections for automated driving, in which the person adhere to their calendar appointments. Therefore, the claim recites an abstract idea.
101 Analysis – Step 2A, Prong II

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the previously bolded portions continue to represent the “abstract idea”):
A method for considering driving time periods for automated driving in a first digital appointment calendar comprising appointments, wherein the method comprises the steps: 
detecting a driving requirement for a person;
on the basis of the detected driving requirement, planning a journey of this person with a motor vehicle which is configured for automated driving;
determining one or more driving sections for automated driving;
on the basis of the one or more determined driving sections for automated driving, specifying one or more driving time periods for automated driving; and
embedding the one or more driving time periods for automated driving in the first digital appointment calendar.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the previously noted abstract idea into a practical application:

101 Analysis – Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to with respect to the integration of the abstract idea into a practical application, the addition of the digital calendar and automated driving are not sufficient to amount to significantly more than the judicial exception, because there are merely attempts at generic linking and apply it level technology. Additionally the embedding limitation is well known insignificant extra solution-solution activity, see 2106.05(g)(1).
Therefore, the claim is not patent eligible
Regarding claims 1-2, 4-11, 14-15, and 17 the claims specify and/or further limits similar to the previously addressed abstract idea above and does not recite additional limitations that present a practical application nor amount to “significantly more” for analogous reasons above.
Regarding claims 12, 13, and 16, the claims recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Volvo Car Corporation (EP 3,115,942; hereinafter Volvo, already disclosed by IDS) in view of Levitt (US 2010/0082376; hereinafter Levitt, and already of record from IDS).
Regarding Claim 1:	
Volvo discloses a method for considering driving time periods for automated driving in a first digital appointment calendar comprising appointments, wherein the method comprises the steps: 
detecting a driving requirement for a person (Volvo, Para. [0061-0062], Volvo discloses the driving requirement of a person is determined based on at least calendar appointments); 
on the basis of the detected driving requirement, planning a journey of this person with a motor vehicle which is configured for automated driving (Volvo, [0061-0062], Volvo discloses predicting (i.e. planning) driving modes of different parts of the route, based on at least calendar appointments of the driver); 
determining one or more driving sections for automated driving (Volvo, [0061-0062], Volvo discloses predicting driving modes (i.e. autonomous or pilot assisted, see Fig. 1, Para. [0053]) of different parts of the route); 
on the basis of the one or more determined driving sections for automated driving, specifying one or more driving time periods for automated driving (Volvo, [0061-0062], Volvo discloses predicting driving modes (i.e. autonomous or pilot assisted, see Fig. 1, Para. [0053]) of different parts of the route).
Levitt, pertinent to the same problem, discloses embedding the one or more…time periods…in the first digital appointment calendar (Levitt, Para. [0019], Levitt discloses incorporating personal, business, or combination of activities updated in a personal calendar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Volvo to include embedding time periods in the digital calendar as disclosed by Levitt in order to full encapsulate the time slot of the driver’s calendar, (Levitt, Para. [0005]).
Regarding Claim 2:
The combination of Volvo and Levitt further discloses the method according to claim 1, wherein the method further comprises the steps: 
analyzing data of the first appointment calendar or of a second appointment calendar in such a way that for one or more individual appointments, a journey requirement, corresponding to the driving requirement, for the journey to the respective appointment is respectively determined (Volvo, Para. [0064], Volvo discloses the system calculates the appropriate route based on the destination (i.e. journey requirement) and user profile (i.e. calendar)); 
for one or more appointments with a determined journey requirement, respectively planning a journey, corresponding to the driving, to the respective appointment, with a motor vehicle which is configured for automated driving (Volvo, Para. [0063], Volvo discloses the system plans the ; 
for one or more journeys, respectively determining one or more driving sections for automated driving on the respective journey for the respective appointment (Volvo, Para. [0063], Volvo discloses the system plans the autonomous driving segments based on the destination (i.e. journey requirement) and user profile (i.e. calendar));
on the basis of the one or more determined driving sections for automated driving for the respective appointment, determining one or more driving time periods for automated driving for one or more respective appointments (Volvo, Para. [0063], Volvo discloses the system plans the autonomous driving segments based on the destination (i.e. journey requirement) and user profile (i.e. calendar)); and 
considering, in the first digital appointment calendar, the one or more driving time periods for automated driving for one or more respective appointments (Volvo, Para. [0063], Volvo discloses planning autonomous driving for the segment of the route, based on at least calendar appointments of the driver).  
Regarding Claim 4:
The combination of Volvo and Levitt further discloses the method according to claim 1.
Volvo further discloses displaying the first digital appointment calendar, wherein driving time periods which are embedded in the appointment calendar, for automated driving in the displayed first digital appointment calendar, are highlighted (Volvo, Para. [0044], Volvo discloses an interface which displays one or more activities (i.e. calendar appointments) and parts and time of the route, and driving modes using various colors and symbols).  
Regarding Claim 5:
The combination of Volvo and Levitt further discloses the method according to claim 1.
analyzing already existing calendar entries of the first digital appointment calendar in such a way that at least one potential rescheduling of an existing calendar entry to a driving time period for automated driving is identified (Levitt, Para. [0022], Levitt discloses analyzing calendar activities for a suggestion of a rescheduling); and 
proposing the identified rescheduling to the user of the first digital appointment calendar or automated execution of the identified potential rescheduling in the first digital appointment calendar (Levitt, Para. [0022], Levitt discloses the suggested rescheduling is provided to the user for selection).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Volvo to include rescheduling appointments and suggestion of rescheduling appointments as disclosed by Levitt in order to prioritize important calendar appointments, (Levitt, Para. [0022]).
Regarding Claim 6:
The combination of Volvo and Levitt further discloses the method according to claim 1, wherein 
the motor vehicle supports at least two driving modes for automated driving with different degrees of automation (Volvo, Para. [0011], Volvo discloses the vehicle supports at least a manual, semi-autonomous, and autonomous driving mode), and  
a respective driving time period for automated driving is assigned a driving mode indication which indicates which driving mode of the at least two driving modes for automated driving is available in the respective time period (Volvo, Para. [0061], Volvo discloses predicting driving modes (i.e. autonomous or pilot assisted, see Fig. 1, Para. [0053]) of different parts of the route which are displayed (i.e. indicated, Para. [0044])).  
Regarding Claim 7:
The combination of Volvo and Levitt further discloses the method according to claim 6, comprising the further step: 
displaying the first digital appointment calendar with marked driving time periods, wherein, depending on the respective assigned driving mode indication, a driving time period for automated driving in a first driving mode of the at least two driving modes is displayed differently than the driving time period for automated driving in a second driving mode of the at least two driving modes (Volvo, Para. [0044], Volvo discloses an interface which displays one or more activities (i.e. calendar appointments) and parts and time of the route, and driving modes using various colors and symbols).  
Regarding Claim 8:
The combination of Volvo and Levitt further discloses the method according to claim 1, wherein 
the motor vehicle supports a manual driving mode for manual driving and at least one driving mode for automated driving (Volvo, Para. [0011], Volvo discloses the vehicle supports at least a manual, semi-autonomous, and autonomous driving mode), 
in addition to driving time periods for automated driving, driving time periods for manual driving are also specified (Volvo, Para. [0061], Volvo discloses predicting driving modes (i.e. manual, semi-autonomous, and autonomous, see Fig. 1, Para. [0053]) of different parts of the route), and 
when the first digital appointment calendar is displayed, a driving time period for manual driving is displayed differently than a driving time period for automated driving (Volvo, Para. [0044], Volvo discloses an interface which displays one or more activities (i.e. calendar appointments) and parts and time of the route, and driving modes using various colors and symbols).  
Regarding Claim 9:
The combination of Volvo and Levitt further discloses a method for taking into account driving time periods for automated driving in a first digital appointment calendar comprising appointments, wherein the method comprises the steps: 
receiving, by a data input interface, one or more driving time periods for automated driving (Volvo, Para. [0063], Volvo discloses planning autonomous driving for the segment of the route, based on at least calendar appointments of the driver); and 
Levitt, pertinent to the same problem, discloses embedding the one or more…time periods…in the first digital appointment calendar (Levitt, Para. [0019], Levitt discloses incorporating personal, business, or combination of activities updated in a personal calendar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Volvo to include embedding time periods in the digital calendar as disclosed by Levitt in order to full encapsulate the time slot of the driver’s calendar, (Levitt, Para. [0005]).
Regarding Claim 10:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 11:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 12:
The claim recites analogous limitations to claim 1 above, with the inclusion of a first appointment calendar memory with a stored first digital appointment calendar which comprises appointments (Volvo, Para. [0037], Volvo discloses the personal profile (i.e. at least calendar information) is stored locally in the vehicle), and is therefore rejected on the same premise.
Regarding Claim 13:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 14:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 15:
The combination of Volvo and Levitt discloses the device for making available driving time periods for automated driving according to claim 14.
Volvo further discloses a data output interface for outputting (i) the one or more driving time periods for automated driving for one or more respective appointments, in order to take into account the driving time period or periods in the first digital appointment calendar (Volvo, Para. [0044], Volvo discloses an interface which displays one or more activities (i.e. calendar appointments) and parts and time of the route, and driving modes using various colors and symbols).
Levitt, pertinent to the same problem, discloses a data input interface for receiving data of the first or second digital appointment calendar which is stored in the appointment calendar memory which comprises appointments (Levitt, Para. [0028-0030], Levitt discloses an interface for inputting data into a calendar comprising appointments and activities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Volvo to include an input interface area for inputting appointments into the digital calendar as disclosed by Levitt in order to fully encapsulate the time slot of the driver’s calendar, (Levitt, Para. [0005]).
Regarding Claim 16:
Volvo discloses an appointment calendar system comprising: a device for making available a digital appointment calendar (Volvo, Para. [0044], Volvo discloses an interface which displays one or more activities (i.e. calendar appointments)) comprising: 
a data input interface for receiving: (ii) data of an appointment calendar which is expanded with the one or more driving time periods for automated driving (Volvo, Para. [0061-0062], Volvo discloses a personal profile (i.e. at least calendar information) is used as input data), and 
a device for making available driving time periods for automated driving, in order to consider these driving time periods in the first digital appointment calendar comprising appointments, which device comprises: a processor for analyzing data of a person (Volvo, Para. [0003], Volvo discloses a proposal unit which determines activities of the person based at least in part on the data of the person), which is configured to: 
determine a driving requirement of this person (Volvo, Para. [0061-0062], Volvo discloses the driving requirement of a person is determined based on at least calendar appointments), 
plan, on the basis of the determined driving requirement, travel of this person with a motor vehicle which is configured for automated driving (Volvo, Para. [0061-0062], Volvo discloses predicting (i.e. planning) driving modes of different parts of the route, based on at least calendar appointments of the driver), 
determine one or more driving sections for automated driving (Volvo, Para. [0061-0062], Volvo discloses predicting driving modes (i.e. autonomous or pilot assisted, see Fig. 1, Para. [0053]) of different parts of the route), 
define, on the basis of the one or more determined driving sections for automated driving, one or more driving time periods for automated driving (Volvo, Para. [0061-0062], Volvo discloses predicting driving modes (i.e. autonomous or pilot assisted, see Fig. 1, Para. [0053]) of different parts of the route), and 
make available these one or more driving time periods for automated driving, in order to take into account the one or more driving time periods in the first digital calendar (Volvo, Para. [0063], .   
Levitt, pertinent to the same problem, discloses a first appointment calendar memory with a stored first digital appointment calendar which comprises appointments (Levitt, Para. [0028-0030], Levitt discloses an interface for inputting data into a calendar comprising appointments and activities), embedding the one or more…time periods…in the first digital appointment calendar (Levitt, Para. [0019], Levitt discloses incorporating personal, business, or combination of activities updated in a personal calendar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Volvo to include embedding time periods in the digital calendar with memory in which a person may input data as disclosed by Levitt in order to full encapsulate the time slot of the driver’s calendar, (Levitt, Para. [0005]).
Regarding Claim 17:
Volvo discloses a computer program product comprising a computer readable medium having stored thereon program code for carrying out the method according to claim 1, when the program code runs on a computer or on a distributed system of a plurality of computers (Volvo, Para. [0069], Volvo discloses a computer readable medium which includes computer executable instructions). 
Response to Arguments
Applicant's arguments filed January 12th, 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the cited art of Levitt discloses embedding one or more time periods which incorporate personal, business, or combination of activities updated in a personal calendar (Para. [0019] in order to full encapsulate the time slot of the user in their driving activities (Para. [0005]), which the examiner interprets such activities to include autonomous driving. Therefore the combination of Volvo and Levitt remains in place.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664